EXHIBIT UNAUDITED PRO FORMA COMBINED FINANCIAL DATA The following unaudited pro forma combined financial data are derived from the consolidated financial statements of the Company and certain historical financial data in respect of various assets acquired by the Company.The Unaudited Pro Forma Balance Sheet of the Company as of September 30, 2009 has been prepared assuming the Triad acquisition and all necessary ancillary transactions had been consummated on September 30, 2009.The Unaudited Pro Forma Income Statement for the year ended December 31, 2008 and the nine months ended September 30, 2009 have been prepared assuming the Triad acquisition and all necessary ancillary transactions had been consummated as of January 1, 2008. The pro forma adjustments set forth on the attached Unaudited Pro Forma Balance Sheet and Unaudited Pro Forma Income Statements reflect the following as if they occurred on the dates hereinabove set forth: (1) Triad Acquisition.The Triad acquisition as described in the Asset Purchase Agreement dated October 28, 2009 (including the issuance of the Redeemable Convertible Preferred Stock as part of the acquisition price of Triad). (2) Incurrence of indebtedness under the New Revolving Credit Facility described in the commitment letter from Bank of Montreal dated October 23, 2009. (3) Issuance of common stock which occurred between October 31, 2009 and February 10, 2010.This is included because it is a required condition to move forward and close the acquisition. (4) Issuance of preferred stock as described elsewhere in this document.This isincluded because it is a required condition to move forward and close the acquisition. The Unaudited Pro Forma Balance Sheet reflects the preliminary allocations of the purchase price for the acquisition of Triad to the assets and liabilities of the Company. The final allocation of the purchase price, and the resulting effect on the balance sheet as well as depreciation and depletion expense in the accompanying Unaudited Pro Forma Combined Income Statements, may differ based on the actual final allocation of the purchase price. The unaudited pro forma combined financial data should be read in conjunction with the notes thereto and with the consolidated financial statements of the Company and the notes thereto as filed in the Company's Form 10-K and Form 10-Q. The unaudited pro forma combined financial data are not indicative of the financial position or results of operations of the Company which would actually have occurred if the transactions described above had occurred at the dates presented or which may be obtained in the future.Additionally, the final terms of the Asset Purchase Agreement, the New Revolving Credit Facility, and the preferred stock issuances differed in certain important respects from those used in the unaudited pro-forma combined financial data.In addition, future results may vary significantly from the results reflected in such statements due to normal oil and natural gas production declines, changes in prices paid for oil and natural gas, future acquisitions, drilling activity and other factors. - 1 - UNAUDITED PRO FORMA COMBINED BALANCE SHEET As of September 30, 2009 (dollars in thousands) Magnum Hunter Pro Forma Note Historical Adjustments Ref Pro Forma ASSETS: Current Assets Cash & Equivalents $ 2,332 $ 4,102 (6) $ 6,434 Accounts Receivables 1,544 2,825 (1) 4,369 Derivative Assets 1,766 - 1,766 Other Current Assets 154 1,131 (1) 1,285 Total Current Assets 5,796 8,058 13,854 Property and Equipment Oil and natural gas properties, successful efforts accounting Unproved 18,594 11,396 (1) 29,990 Proved Properties, Net 35,493 58,773 (1) 94,266 Machinery, Equipment and Other, net 131 8,721 (1) 8,852 Total Property and Equipment, net 54,218 78,890 133,108 Other Assets Derivative Assets 2,067 - 2,067 Deferred financing costs, net of amortization 888 1,501 (2) 2,389 Other Assets 11 417 (1) 428 TOTAL ASSETS $ 62,980 $ 88,866 $ 151,846 LIABILITIES & EQUITY: Current Liabilities Accounts Payable $ 1,321 $ 1,450 (1) $ 2,771 Accrued Liabilities 169 546 (1) 715 Distribution Payable 213 1,750 (1) 1,963 Other Current Liabilities 813 - (1) 813 Current Portion of Equipment Notes 867 (1) 867 Total Current Liabilities 2,516 4,613 7,129 Notes Payable, Revolving Credit Agreement 12,000 53,000 (3) 65,000 Notes Payable, Term Loan 15,000 (15,000 ) (3) - Notes Payable for Equipment, less current portion - 3,086 (1) 3,086 Asset Retirement Obligation 1,886 139 (1) 2,025 TOTAL LIABILITIES 31,402 45,838 77,240 Redeemable Convertible Preferred Stock - 15,000 (1) 15,000 Redeemable Perpetual Preferred Stock, Series C - 6,835 (10) 6,835 Shareholders Equity Common stock, $0.01 par value 431 133 (4) 564 Additional Paid-In-Capital 55,694 23,136 (4) 78,292 (538 ) (10) Accumulated Deficit (25,802 ) (1,538 ) (5) (27,340 ) Total MHR Shareholders' Equity 30,323 21,193 51,516 Minority Interest 1,255 - 1,255 Total Equity 31,578 21,193 52,771 TOTAL LIABILITIES & EQUITY: $ 62,980 $ 88,866 $ 151,846 See accompanying notes to Unaudited Pro Forma Combined Financial Data - 2 - UNAUDITED PRO FORMA COMBINED INCOME STATEMENT Nine Months Ended September 30, 2009 (dollars and shares in thousands) Magnum Hunter Triad Pro Forma Note Historical Historical Adjustments Ref Pro Forma Revenue: Oil and Gas Sales $ 6,566 $ 12,684 $ - $ 19,250 Field Operations - 4,997 - 4,997 Other Income 200 68 - 268 Gain(Loss) on Sale - (21 ) - (21 ) Total Revenue 6,766 17,728 - 24,494 Expenses: Lease Operating Expenses 3,807 4,701 - 8,508 Field Operations - 4,991 - 4,991 Exploration 392 391 - 783 Depreciation, Depletion and Accretion 3,100 3,821 850 (7) 7,771 General and Administrative 4,521 1,910 - 6,431 Total Expenses 11,820 15,814 850 28,484 Income (Loss) From Operations (5,054 ) 1,914 (850 ) (3,990 ) Other Income and (Expense) Interest Income 1 16 - 17 Interest Expense (1,867 ) (1,752 ) 929 (8) (2,690 ) Bankruptcy Professional Fees - (2,728 ) - (2,728 ) Gain (Loss) on Derivative Contracts (1,027 ) 600 - (427 ) Net Loss (7,947 ) (1,950 ) 79 (9,818 ) Less: Net Loss Attributable to Noncontrolling Interest 130 - - 130 Net Loss Attributable to Magnum Hunter Resources Corporation (7,817 ) (1,950 ) 79 (9,688 ) Dividend on Preferred Stock - - (835 ) (9),(10) (835 ) Net Loss Attributable to Common Stockholders $ (7,817 ) $ (1,950 ) $ (756 ) $ (10,523 ) Earnings Per Common Share Basic and Diluted $ (0.21 ) $ (0.21 ) Weighted Average Number of Common Shares Outstanding Basic and Diluted 36,864 - 13,298 (4) 50,162 See accompanying notes to Unaudited Pro Forma Combined Financial Data - 3 - UNAUDITED PRO FORMA COMBINED INCOME STATEMENT Year Ended December 31, 2008 (dollars and shares in thousands) Magnum Hunter Triad Pro Forma Note Historical Historical Adjustments Ref Pro Forma Revenue: Oil and Gas Sales $ 14,486 $ 32,570 $ - $ 47,056 Field Operations - 7,771 - 7,771 Other Income 200 1 - 201 Gain(Loss) on Sale 1,197 2,237 - 3,434 Total Revenue 15,883 42,579 - 58,462 Expenses: Lease Operating Expenses 5,379 8,579 - 13,958 Field Operations - 10,161 - 10,161 Exploration 7,349 473 - 7,822 Impairment of Oil and Gas Properties 1,973 - - 1,973 Depreciation, Depletion and Accretion 7,682 5,833 777 (7) 14,292 General and Administrative 3,964 3,587 - 7,551 Total Expenses 26,347 28,633 777 55,757 Income (Loss) From Operations (10,464 ) 13,946 (777 ) 2,705 Other Income and (Expense) Interest Income 189 110 - 299 Interest Expense (2,772 ) (4,093 ) 1,666 (8) (5,199 ) Bankruptcy Professional Fees - (329 ) - (329 ) Loss on Debt Extinguishment (2,791 ) - - (2,791 ) Gain (Loss) on Derivative Contracts 7,311 (3,397 ) - 3,914 Net Loss (8,527 ) 6,237 889 (1,401 ) Less: Net Loss Attributable to Noncontrolling Interest 1,640 - - 1,640 Net Loss Attributable to Magnum Hunter Resources Corporation (6,887 ) 6,237 889 239 Dividend on Preferred Stock (734 ) - (1,112 ) (9),(10) (1,846 ) Net Loss Attributable to Common Stockholders $ (7,621 ) $ 6,237 $ (223 ) $ (1,607 ) Earnings Per Common Share Basic and Diluted $ (0.21 ) $ (0.03 ) Weighted Average Number of Common Shares Outstanding Basic and Diluted 36,714 - 13,298 (4) 50,012 See accompanying notes to Unaudited Pro Forma Combined Financial Data - 4 - NOTES TO UNAUDITED PRO FORMA COMBINED FINANCIAL DATA (dollars in thousands) (1) To record the acquisition of Triad’s assets for an estimated purchase price of $85,568.The estimated purchase price includes the payoff in cash of loans under Triad’s existing revolving and term credit agreement, the payoff in cash of existing debtor in possession financing, the payoff in cash of certain other Triad liabilities and costs at closing, the assumption of certain notes payable related to equipment included in the transaction, the assumption of certain other current liabilities of Triad, and the issuance of Redeemable Convertible Preferred Stock of the Company. The acquisition is accounted for under the purchase method of accounting.All assets acquired and liabilities assumed are recorded at fair market value as determined by management. As noted above, these are preliminary estimates and are subject to adjustment.The Company expects to incur legal and professional fees connected with this transaction of $650, which will be expensed. The following table summarizes the assets acquired and purchase price paid: ASSETS ACQUIRED (at fair market value): Unproved oil and gas properties $ 11,396 Proved oil and gas properties 58,773 Equipment and other fixed assets 8,721 Other non current assets 417 Cash and cash equivalents 2,305 Accounts receivable 2,825 Other current assets 1,131 Total assets acquired $ 85,568 PURCHASE PRICE (at fair market value) Cash payments at closing: Payoff Triad Revolver $ 55,000 Payoff DIP loan 500 Payoff other Triad liabilities at closing 7,230 Total cash payments 62,730 Liabilities assumed: Notes payable for equipment 3,953 ARO assumed 139 Accounts payable 1,450 Accrued liabilities 546 Distribution payable 1,750 Other current liabilities - Total liabilities assumed 7,838 Redeemable Convertible Preferred Stock Stated value $15 million, reflected at estimated current fair market value 15,000 Total purchase price paid $ 85,568 Decrease in cash from the acquisition: Cash payment portion of purchase price $ 62,730 Estimated legal and professional transaction fees 650 Less Cash and equivalents acquired from Triad (2,305 ) Net decrease in cash from the acquisition $ 61,075 - 5 - (2) To record the estimated deferred financing fees associated with the Company’s New Revolving Credit Facility, of $2,389, net of write off of $888, for the Company’s existing facility which is being extinguished and replaced as part of this transaction.The resulting net change to deferred financing costs is: New Credit Facility debt issuance costs $ 2,389 Unamortized debt issuance costs expensed (888 ) Net change to Deferred financing costs $ 1,501 (3) To record new borrowings and refinancing associated with the Triad acquisition as follows: New Revolving Credit Facility $ 65,000 Repay Company’s previous Revolving Credit Facility (12,000 ) Net change to revolving facility 53,000 Repay Company’s previous Term Loan Facility (15,000 ) Fees paid on new credit facility (2,389 ) Net proceeds from New Credit Facility $ 35,611 (4) To record the issuance of common stock for the purpose of securing cash necessary for the acquisition of Triad.The issuance occurred at various times between October 31, 2009 and February 10, 2010.We issued approximately 13.3 million common shares and approximately 1.7 million warrants for net proceeds of approximately $23,843. The Company’s common stock has a par value of one cent per share.The Company incurred fees of $574 to register the common and preferred stock under a universal shelf registration. (5) To record the Company's charge against earnings of ($1,538) resulting from the estimated legal and professional fees incurred in the Triad acquisition of $650 (see Note 1) and the write-off of deferred financing costs related to the previous credit facility of $888 (see Note 2). - 6 - (6) To record thechange in cash as a result of the Triad acquisition, the borrowing and repayment under the new and old revolving credit facilities, respectively, and the net proceeds from the planned issuance of common stock. The following table summarizes the changes in cash and equivalents as reflected on the pro forma balance sheet: Net proceeds from New Credit Facility (see Note 3) $ 35,611 Net proceeds from the issuance of common stock (see Note 4) 23,843 Net proceeds from the issuance of preferred stock (see Note 6,297 Fees paid for the registration of common and preferred stocks (see Note 4) (574) Net change in cash from the acquisition of Triad (see Note 1) (61,074 ) Net change to cash and cash equivalents $ 4,102 (7) To record the pro forma adjustment to depletion and depreciation expense as the result of treating the acquisition of Triad as if it had occurred January 1, 2008. Depletion was calculated using the units of production method.Depreciation was computed using the straight-line method based on the following useful lives: Gas gathering system 20 years Disposal well 20 years Machinery and equipment 5 - 10 years (8) To record the pro forma adjustment to interest expense as the result of treating the acquisition of Triad, the borrowing and repayment under the new and old revolving credit agreements, and the proceeds from the issuance of common stock and preferred stockas if they occurred January 1, 2008. (9) To record the effect of the issuance of the Redeemable Convertible Preferred Stock as if it had been issued at January 1, 2008. For the nine month period in 2009, the dividend adjustment reflects cash dividends of $309. For the one year period in 2008, the dividend adjustment reflects cash dividends of $412. (10) To record the effect of the issuance of the Series C Preferred Stock for the purpose of securing cash necessary for the acquisition of Triad as if it had been issued at January 1, 2008.The Series C Preferred Stock will have a stated value of $6,835 and will pay a 10.25% cash dividend.Net proceeds after selling expenses of $538 were $6,297.For the nine month period in 2009, the dividend adjustment reflects cash dividends of $525.For the one year period in 2008, the dividend adjustment reflects cash dividends of $701. - 7
